Citation Nr: 1816611	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic gynecological disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.

In August 2017, the Veteran withdrew her prior hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's March 2014 VA examination essentially found that the Veteran had no current gynecological disability.  However, the other medical evidence of record includes findings of cervical dysplasia, cervical intraepithelial neoplasia (CIN) I, and human papillomavirus (HPV).  It is not clear, however, if these findings represent actual diseases/disabilities or whether they are merely laboratory findings that are not disabilities in and of themselves for which service connection may be granted.  As such, an additional medial opinion is needed to address the nature and etiology of these potential disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any updated outstanding treatment records pertinent to the Veteran's claim for service connection for a gynecological disability.

2.  After all available records are associated with the claims file, schedule the Veteran for a VA examination by an appropriately qualified VA health care professional to determine the etiology of her claimed gynecological disability.  All necessary tests should be conducted.

Following review of the claims file and any appropriate examination, the examiner should identity all gynecological disabilities present.  For each identified gynecological disability, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that such disability was incurred in or caused by the Veteran's service.

The examiner should also answer the following questions:

a.)  Is cervical dysplasia an actual disability or disease or is it a laboratory finding only?

b.) If the examiner determines that cervical dysplasia is a disability or disease, is it at least as likely as not (50 percent or greater probability) that cervical dysplasia was incurred in or caused by the Veteran's service?

c.)  Is CIN-I an actual disability or disease or is it a laboratory finding only?  

d.)  If the examiner determines that CIN-I is a disability or disease, is it at least as likely as not (50 percent or greater probability) that CIN-I was incurred in or caused by the Veteran's service?

e.)  Is HPV an actual disability or disease or is it a laboratory finding only?  

f.)  If the examiner determines that HPV is a disability or disease, is it at least as likely as not (50 percent or greater probability) that HPV was incurred in or caused by the Veteran's service?

In formulating the requested opinions, the examiner should consider the fact that the Veteran was found to have mild dysplasia and squamous metaplasia in service.  

The examiner must provide a complete rationale for all findings and opinions.

3.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




